Lyon, O. J.
There is no ambiguity in the terms of the contract between the parties. The defendants employed plaintiff unconditionally to work for them six months for $60 per month, and conditionally to work for them a year *377longer at $75 per month, the condition being that defendants should continue in the manufacturing business after the expiration of six months,— that is, after October 22, 1889.
The plaintiff continued to work for defendants ten days after the expiration of the six months, and he testified on the trial that during such time the defendants continued in the manufacturing business. This testimony was controverted or attempted to be explained by testimony on the part of defendants tending to show that during the first six months of the contract they were engaged in the manufacture and sale of an implement known as a “ four-horse evener,” the manufacture of which turned out to be unprofitable, and thereupon at the termination of the six months they engaged in making, as an experiment merely, three-horse eveners, and continued making them for such purpose alone while plaintiff worked for them after the expiration of the six months. The testimony on behalf of the plaintiff is to the effect that the defendants were engaged in manufacturing the three-horse eveners in the same way and for the same purposes they had theretofore been engaged in manufacturing the others.
The learned circuit judge instructed the jury, in substance, that the right of plaintiff to recover depended upon his proving to their satisfaction that the defendants continued in the manufacturing business after the expiration of the first six months of the contract, and further that if, to the knowledge of plaintiff, they were merely experimenting to learn whether they had an implement worth manufacturing, that would not be a continuance in the manufacturing business within the meaning of the contract, and that in such case the plaintiff could not recover. The only criticism on this portion of the charge is the qualification that if defendants were merely thus experimenting, to the knowledge of plaintiff, he could not recover. Wfe *378think there is no force in this criticism. If defendants continued to manufacture eveners right along, no matter whether three or four horse eveners, the plaintiff had the right to assume that they were continuing in the manufacturing business, unless informed to the contrary. There are certain other criticisms upon portions of the charge not excepted to. These do not require notice.
There is testimony which, standing alone, is sufficient to support the verdict, and, although controverted, it was competent for the jury to believe it and predicate their verdict upon it. Having done so, the verdict cannot be disturbed, even though we might think the testimony preponderates against it. In this condition of the testimony it would have been error had the court directed a verdict for defendants.
Error is assigned upon certain rulings of the court sustaining objections to testimony offered by defendants. The avpwed purpose of such testimony was to explain certain alleged ambiguities in the contract upon which the action is based. It has already been observed that there is no ambiguity in such contract; hence it admitted of no explanation. The testimony was properly excluded.
The record discloses no reversible error.
By the Court.— The judgment of the circuit court is affirmed.